08-2351-cv
Gonzalez v. New York City Transit Authority


                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                                 SUMMARY ORDER

R ULINGS BY SUM M ARY ORD ER D O NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED O N O R AFTER
J AN U ARY 1, 2007, IS PERM ITTED A ND IS GO VERN ED BY F ED ERAL R U LE O F A PPELLATE P RO CED U RE 32.1 AND THIS COU RT ’S
L O CAL R U LE 32.1.1. W H EN CITING A SUM M ARY ORD ER IN A D OCU M ENT FILED W ITH THIS COU RT , A PARTY M U ST CITE
EITHER TH E F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY
CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .



       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 9th day of
March, two thousand ten.

PRESENT:
             GERARD E. LYNCH,
                        Circuit Judge,
             DENNY CHIN,*
                        District Judge.**
_______________________________________________
Evelyn Gonzalez,

                                          Plaintiff-Appellant,
                     v.                                                               No. 08-2351-cv

New York City Transit Authority, Manhattan and Bronx
Surface Transit Operating Authority,

                                          Defendants-Appellees.

______________________________________________

For Appellant:                                                     EVELYN GONZALEZ, pro se,
                                                                   Croton-on-Hudson, N.Y.

For Appellees:                                                     RHONDA J. MOLL, Metropolitan
                                                                   Transportation Authority, New York,
                                                                   N.Y.


          *
          The Honorable Denny Chin, of the United States District Court for the Southern
District of New York, sitting by designation.
          **
         The Honorable Rosemary S. Pooler, originally a member of this panel, did not
participate in the consideration of this appeal. The two remaining members of the panel,
who are in agreement, have determined the matter. See 28 U.S.C. § 46(d); 2d Cir. I.O.P.
E; United States v. Desimone, 140 F.3d 457 (2d Cir. 1998).
     Appeal from a judgment of the United States District Court for the Eastern District of
New York (Raymond J. Dearie, Chief Judge).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

       Plaintiff-Appellant Evelyn Gonzalez appeals from a decision of the district court granting

summary judgment to Defendants dismissing Gonzalez’s complaint. We assume the parties’

familiarity with the underlying facts of the case, procedural history, and issues on appeal.

       We review the grant of summary judgment de novo, and ask whether the district court

properly concluded that there were no genuine issues of material fact and that the moving party

was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

292, 300 (2d Cir. 2003). In determining whether there are genuine issues of material fact, we

resolve any ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought. Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).

Despite this deference, a party against whom summary judgment is sought cannot defeat a

motion for summary judgment merely through conclusory statements or allegations. See Davis v.

State of New York, 316 F.3d 93, 100 (2d Cir. 2002).

       Our review of the record confirms that the district court properly granted Defendants’

motion for summary judgment, and we affirm for substantially the same reasons set out in the

court’s thorough and well-reasoned opinion of March 31, 2008. We have considered all of

Gonzalez’s remaining arguments and find them to be without merit.

       For the foregoing reasons, the judgment of the district court is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2